DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1, 4-6 and 9-15 are pending and presented for examination. Claims 6, 9-11 and 14-15 were elected without traverse in the response dated 21 June 2022. As such claims 1, 4-5, 12 and 13 were withdrawn by the Examiner as they were non-elected. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.


Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, as being unpatentable under 35 U.S.C. 103 over  “Dispersion of carbon nanotubes in organic solvents using inorganic salts” to Matsumoto et al. (hereinafter, “Matsumoto at __”; cited and provided by applicants).
Regarding claims 6, 9 and 14, Matsumoto discloses an inorganic particle composite (the “obtained by . . .” aspect limits the claim that of a product-by-process limitation which is examined on the merits of the product, not how it is obtained. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known), wherein the salt has an acid dissocation constant pKa of greater than 0 (potassium triphosphate is utilized which Applicants use in “Table 1, Example 1-24” which meets this) and the inorganic powder is a sp2 carbon type material (carbon nanotube, Matsumoto at 15).
	The potassium triphosphate produces an anion derived from the salt that bonds to the carbon nanotube (Id.) and the cation derived from the salt is attracted around the anion and the inorganic powder (As the tripotassium phosphate bonds to the CNT) and it is present at 0.17%, as such the potassium is present at ~55% of the tripotassium phosphate mass so ~0.094% which is 940 ppm (Id.).
	Turning to claims 10, 11 and 15, the CNTs are inherently nanoscale in diameter which fits “1000 nm or less” and it is dispersed in an organic polar solvent (THF; Id.).

	Claims 6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (cited in the Restriction Requirement dated 18 April 2020).
	Regarding claims 6, 9 and 14, Chen discloses an inorganic particle composite (potassium/graphite, Chen at “Example 5”) obtained by adding dry potassium carbonate, sodium carbonate, ultrasonically treating it, and washing the combination with water (Id. note that this is similar to “Example 1” et seq. from the Instant Specification) where the potassium carbonate has a pKa of greater than 0 for the counter anion (“Table 2, example 1-5”), the inorganic powder is natural graphite (Id.), the anion derived from the water-soluble salt is bonded to the inorganic powder, the cation derived from the water-soluble salt is attracted around the anion and the inorganic powder and the cation is present at <45 ppm which overlaps that range instantly claimed such that a prima facie case of obviousness exists (Id.).
	As to claim 11, the particle is dispersed in a solvent (Id.).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Sodium functionalized graphene oxide coated titanium plates for improved corrosion resistance and cell viability” to Marimuthu et al. which discloses functionalization and exfoliation of graphite to produce graphene via sodium carbonate however it discloses a cation concentration of 10500 ppm which is above that instantly claimed.
“Hydrated salts/expanded graphite composite with high thermal conductivity as a shape-stabilized phase change material for thermal energy storage” to Wu et al. which exfoliation of graphite via a liquid salt but does not disclose or suggest any cation concentration.
“Organic salt-assisted liquid-phase exfoliation of graphite to produce high-quality graphene” to Du et al. (cited and provided by applicants) which discloses exfoliation of graphite via a liquid salt but does not disclose or suggest any cation concentration.

Conclusion
Claims 6, 9-11, 14 and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759